Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,125,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention, claimed 3-9, of the present application is similar to the claimed invention, claim 1, of the above identified U.S. Patent with similar intended scope.  The inclusion of “overlapping the first layer” would have been inherently included by the intended scope disclosed by the U.S. Patent.  The further inclusion of relative arrangement of “an active area” of each avalanche photodiode as claimed would have been obvious to one of ordinary skill in the art providing suitable design for the photodetector device.  The further inclusion of formation of the layers as claimed would have been obvious to one of ordinary skill in the art for similar reasons set forth above.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pavlov et al 2013/0313414.

	Pavlov et al disclose a photodetection system comprising a first layer of semiconductor in which a plurality of avalanche photodiodes (315, 415) arranged to operate in a Geiger mode area two dimensionally arranged; and a second silicon layer including a plurality of output units (at least Figs. 3-6) connected to each other in parallel to form at least one channel, wherein each of the output units includes a quenching element (413) connected in series to at least one photodiode.  The quenching element includes a passive quenching element.  The second layer appears to be overlapping the first layer (at least Figs. 1 and 6), however, if not, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pavlov et al accordingly in order to provide a clear appearance  of the layers, if so desired.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov et al 2013/0313414.
With respect to claims 4 and 5, although Pavlov et al lack a clear inclusion of a relative arrangement of an active area of each avalanche photodiode as claimed, it would have been inherently included as shown at least in Fig.1, however, if not, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pavlov et al according in order to provide better arrangement of the elements/components of the system, if so desired.
With respect to claim 6, although Pavlov et al lack a clear inclusion of plural layers of the first layer as claimed, the inclusion of multiple layers for providing further use of a layer in an optical device would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pavlov et al accordingly in order to provide further possible applications of the first layer.
With respect to claim 7, although Pavlov et al lack a clear inclusion of a plurality of channels as claimed, the use of plural channels forming plural outputs in an optical system would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pavlov et al accordingly in order to provide separate output signal for the output units.
With respect to claim 8, although Pavlov et al lack a clear inclusion of a bump electrode as claimed, it would have been inherently included in the coupling node between the layers, however, if not, the use of a bump electrode connecting elements/components in an optical system would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pavlov et al accordingly in order to provide a better connection between the layer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Webster 9,209,320 discloses an imaging system comprising plural avalanche photodiodes with quenching elements.
  
  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878